Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.        This Office Action responds to the Amendment filed on 8/23/2021. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art Haas as cited below. Applicant’s remarks are addressed in the response to Applicant’s Remarks section as cited below.
Claims 1-16 are pending.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 11, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4-6, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al. (U.S. Pub. 2016/0137087 A1).


As per claim 1, Haas discloses:

A switch (See Para [0020], i.e. smart devices, Para [0023], Para [0028], i.e. smart devices…remotely controlled…protected by circuit breaker, Para [0036], i.e. smart devices…on or off, Para [0043]-[0055] –[prior art directed to switching off and on load, load can be smart electric outlet and smart devices – therefore the smart outlet and smart devices that can be switch off and on is considered the switch as cited above])
An electric device to operate the switch (See Para [0023], i.e. EVSE server…shutting off … loads, Para [0028], i.e. smart devices…remotely controlled…protected by circuit breaker, Para [0036], i.e. smart devices…on or off, Para [0043]-[0055] , See Figure 1-3, i.e. EVSE server…utility server –[the switch (smart devices) are controlled by the server , considered as the electric device])
A connection to provide electric power from a supplier of electric energy through the switch to a load (See Para [0020], i.e. smart devices, Para [0023], Para [0028], i.e. smart devices…remotely controlled…protected by circuit breaker, Para [0036], i.e. smart devices…on or off, Para [0043]-[0055] – See Figure 1-3, i.e. connection of power grid to load (Figure 2 & 3, utility connect to switch for lighting])
A device to measure the electric power passing through the switch to the load (See Para [0036], i.e. receiving…smart device…data such as drawn current,  See Para [0051]-[0061], i.e. electrical usage…one or more smart devices, See Figure 3, i.e. measurement devices…M1, M2, M3)
A connection to transmit control signals from an Electric Vehicle Service Equipment (EVSE) to the electric device to operate the switch (See Figures 1-3, i.e. 
A connection to transmit measurements of electric power delivered to the load back to the EVSE (See Figures 1-3, i.e. 118 communicate to server to smart devices, See Para [0036], i.e. receiving status information…electrical usage data, See Para [0051]-[0061], i.e. electrical usage…one or more smart devices –[The EVSE receive electrical drawn from load is considered as the measurements to load as cited above])

As per claim 4, Haas discloses all of the features of claim 1 discloses above wherein Haas also discloses the electric power measurement is performed by a current transformer (See Para [0031], i.e. current transformer).

As per claim 5, Haas discloses all of the features of claim 1 discloses above wherein Haas also discloses the control signal and the electric power measurement signal are sent through a control cable (See Figure 3, i.e. 118 connection to MM, M1, M2, M3, See Para [0036], i.e. receiving…smart device…data such as drawn current,  See Para [0051]-[0061], i.e. electrical usage…one or more smart devices).

As per claim 6, Haas discloses all of the features of claim 1 discloses above wherein Haas also discloses the control signal and the electric power measurement signal are sent via a wireless connection (See Para [0037]-[0039] , i.e. wireless communication).


As per claim 10, Haas discloses:
The method of; Installing the apparatus of claim 1 in close proximity to a load to control the supply of electric power to the load, the apparatus to an EVSE which is used to supply recharging power to an Electric Vehicle (EV) by a communication link (See Figure 1-3, i.e. EV 104 & See Para [0036], i.e. receiving status information…electrical usage data, See Para [0051]-[0061]) Transmitting a control signal from the EVSE which causes the apparatus to control the amount of electric power supplied to the load in proportion to the power supplied to the EV (See Para [0054], i.e. demand response request, See Para [0036]-[0062]), Generating and transmitting a measurement of the power supplied to the load to the EVSE for combining with the power measurement to the EV (See Figures 1-3, i.e. 118 communicate to server to smart devices, See Para [0036], i.e. receiving status information…electrical usage data, See Para [0051]-[0061], i.e. electrical usage…one or more smart devices, See Para [0036]-[0062]).

As per claim 11, Haas discloses all of the features of claim 10 discloses above wherein Haas also discloses the supply of electric power to the EVSE is locally controlled by a timer to manage demand charges levied by a supplier of electric energy based on maximum power drawn during a month by limiting operation of both the EVSE and the resistive load to off-peak hours (See Para [0015]-[0024], i.e. during non-peak-hours, See Para [0036]-[0062], See Figures 1-3 [power are supply within a month time frame is apparent]).

As per claim 12, Haas discloses all of the features of claim 10 discloses above wherein Haas also discloses the supply of electric power to the EVSE is remotely controlled to manage demand charges levied by supplier of electric energy based on maximum power drawn during a month by limiting operation of both the EVSE and the resistive load to off-peak hours (See Para [0015]-[0024], i.e. during non-peak-hours, See Para [0036]-[0062], See Figures 1-3 [power are supply within a month time frame is apparent]).

As per claim 13, Haas discloses all of the features of claim 10 discloses above wherein Haas also discloses the EVSE and the increased electric load due to parallel control are remotely controlled and the apparatus of claim 1 is used to amplify the response to requests for ancillary service for frequency regulation or voltage regulation from the grid and the revenue derived from those services (See Para [0054], i.e. demand response request, See Para [0036]-[0062] –[demand response is voltage regulation]).

As per claim 15, Haas discloses all of the features of claim 10 discloses above wherein Haas also discloses the external electrical load is an electrical resistive industrial load chosen from the group: furnaces, ovens, space heaters, water heaters, fluid heaters, process heaters (See Para [0019]-[0047], i.e. HVAC –[HVAC is furnace – being resistive load]).




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. Pub. 2016/0137087 A1) in view of Gonze et al. (U.S. Pub. No. 2013/0313243 A1).

As per claim 2, Haas discloses all of the features of claim 1 as discloses above.
Haas does not discloses: the switch is an electromechanical relay
	However Gonze discloses: the switch is an electromechanical relay (See Para [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the 



teaching of Haas because it would prevent power source being loaded by a heater while 

the heater is energized (See Para [0007]).



As per claim 3, Haas discloses all of the features of claim 1 as discloses above.
Haas does not discloses: the switch is a solid-state relay.
	However Gonze discloses: the switch is a solid-state relay. (See Para [0024]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Gonze into the 

teaching of Haas because it would prevent power source being loaded by a heater while 

the heater is energized (See Para [0007]).




9.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. Pub. 2016/0137087 A1) in view of Sturza et al. (U.S. Pub. No. 2019/0322178 A1).

As per claim 7, Haas discloses all of the features of claim 1 as discloses above.
Haas does not discloses: the electric device to operate the switch is a coil in an electromechanical relay. 
	However Sturza discloses: the electric device to operate the switch is a coil in an electromechanical relay. (See Para [0026]).
Therefore, it would have been obvious to a person of ordinary skill in the 



teaching of Haas because it would allow a relay to be energize by a low voltage (See 

Para [0026]).




10.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. Pub. 2016/0137087 A1) in view of Li et al. (U.S. Pub. No. 2020/0067400 A1).

As per claim 8, Haas discloses all of the features of claim 1 as discloses above.
Haas does not discloses: the electric device to operate the switch is a driver to provide an on-off gate signal to power semiconductors acting as the switch.
	However Li discloses: the electric device to operate the switch is a driver to provide an on-off gate signal to power semiconductors acting as the switch (See Para [0005], i.e. gate driver…power transistor switch).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Li into the 

teaching of Haas because it would allow for inverter to discharge at a safe voltage level 

(See Para [0003]).


As per claim 9, Haas discloses all of the features of claim 1 as discloses above.
Haas does not discloses: the electric device to operate the switch is a driver to take a Pulse Width Modulated signal to provide a proportional signal to power semiconductors acting as the switch.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Li into the 

teaching of Haas because it would allow for inverter to discharge at a safe voltage level 

(See Para [0003]).



11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. Pub. 2016/0137087 A1) in view of Bianco (U.S. Pub. No. 2012/0032636 A1).

As per claim 14, Haas discloses all of the features of claim 10 as discloses above.
Haas does not discloses: the external electrical load is an electrical resistive residential load chosen from the group: water heaters, space heaters, hot tubs, swimming pools, pavement heaters. 
However Bianco discloses: an electrical resistive residential load chosen from the group: water heaters, space heaters, hot tubs, swimming pools, pavement heaters. (See Figure 3, i.e. water heater 22 & Para [0041]-[0043]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Bianco into the 

teaching of Haas because it would allow EVSE to share power to existing household 

appliance (See Para [0006]-[0008]).


Response to Applicant’s Remarks

12.	With respect to Applicant’s remarks, the following are addressed:


Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Applicant’s remarks (Pages 1&2), argues that the prior art teach a system with a switch, connection for power and transmit measurements, and device to measure electric power and does not teach an adapter module with a switch, connection for power and transmit measurements, and device to measure electric power.
With respect to Applicant’s remarks, prior art teach connection with switches and electrical vehicle service equipment (EVSE) that would operate the switch by regulating the load based on  electrical power demand (See Figures 1-3 & citations within claim 1 above).  The connections of the switch in the prior art with measurement device and EVSE is considered as a module. The module of the claim is directed to switch with connection to measurement device and EVSE, which in the prior art Figures 1-3 as cited, discloses connection among smart devices and EVSE being the module of the claims. The claim does not limit the module to be in compact size/box beside having switch and connections – therefore the connections of devices and switch of the prior art is considered as the module as cited above.

Because the prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under Haas as cited above. This office action is Final.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851